          Case 1:15-cr-00379-PKC Document 225 Filed 01/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v.-                                                 :     15-cr-379 (PKC)
                                                                       :
MAURICIO HERNANDEZ PINEDA,                                             :        ORDER
                                                                       :
                                    Defendant.                         :
---------------------------------------------------------------------- X

CASTEL, U.S.D.J.

                 The next conference in this matter will take place on January 19, 2021 at 10:30

a.m. and will take place as a telephone conference. As requested, defense counsel will be given

an opportunity to speak with defendant by telephone for fifteen minutes before the proceeding

begins (i.e., at 10:15 a.m.). Defense counsel should make sure to answer a call received at the

telephone number, which was previously provided to Chambers, at that time in order to confer

with defendant. Chambers will provide defense counsel with a telephone number for the

interpreter who will be available at the time of the pre-conference. However, it is defense

counsel’s responsibility to conference the interpreter in with defendant for the pre-conference

conferral.

                 The dial-in information for the proceeding is as follows:

                 Phone Number:              888-363-4749

                 Access Code:               3667981

Members of the press and public may access this proceeding with the same information but will

not be permitted to speak during the teleconference.
         Case 1:15-cr-00379-PKC Document 225 Filed 01/13/21 Page 2 of 2




              On the teleconference, counsel should adhere to the following rules and

guidelines during the proceeding:

           1. Counsel should use a landline whenever possible, should use a headset instead of a
              speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak at
              the same time.

           2. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel should
              spell any proper names for the court reporter. Counsel should also take special care
              not to interrupt or speak over one another.

           3. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.

       SO ORDERED.




Dated: January 13, 2021
       New York, New York




                                                2
